DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent Publication No. 2021/0334502 (hereinafter Lee) and Wu et al. U.S. Patent Publication No. 2021/0181918 (hereinafter Wu).
Consider claim 1, Lee teaches a display apparatus ([0044], figures 1-2, the display panel 100 may be formed flexibly so that it can be curved, bent, folded, or rolled. Thus, the display panel 100 may also be referred to as a bendable, foldable, or rollable display panel), comprising: a flexible substrate figure 2, figure 7 and [0138], flexible substrate FSUB); a flexible display module on the flexible substrate (Figure 2 and [0044], display panel 100 on sensor 400. Figure 7, sensor comprises FSUB); wherein the flexible display module is provided with a first non-bending area, a second non-bending area, and a bending area between the first non-bending area and the second non-bending area ([0138], the fingerprint sensor substrate FSUB may be a flexible substrate that can be bent, folded, rolled, etc. Thus, if sensor is folded in the middle in figure 7, then a bending area corresponds to a folded middle area and the edge areas correspond to non-bending areas); a flexible fingerprint recognition element between the flexible substrate and the flexible display module (Figures 2 and 7, display 100, sensor PD and substrate FSUB); and a flexible collimation structure between the flexible fingerprint recognition element and the flexible display module (Figures 2 and 7, display 100, sensor PD and collimation 420), wherein the flexible collimation structure is configured to make light rays form collimation light rays to enter the flexible fingerprint recognition element [0114-0115].
Lee does not appear to specifically disclose wherein the flexible fingerprint recognition element comprises a first flexible fingerprint recognition element and a second flexible fingerprint recognition element which are mutually independent, the first flexible fingerprint recognition element corresponds to the first non-bending area, the second flexible fingerprint recognition element corresponds to the second non-bending area, and a non-fingerprint recognition area corresponding to the bending area is provided between the first flexible fingerprint recognition element and the second flexible fingerprint recognition element.
However, in a related field of endeavor, Wu teaches a foldable display device 100 in figure 1 and further teaches wherein the flexible display module is provided with a first non-bending area (Figures 1-2 and [0036], R1), a second non-bending area (Figures 1-2 and [0036], R1), and a bending area between the first non-bending area and the second non-bending area (Figures 1-2, T1 and FX1); wherein the flexible fingerprint recognition element comprises a first flexible fingerprint recognition element and a second flexible fingerprint recognition element which are mutually independent ([0063], two fingerprint identification regions FP respectively overlap the first region R1 and the second region R2), the first flexible fingerprint recognition element corresponds to the first non-bending area, the second flexible fingerprint recognition element corresponds to the second non-bending area, and a non-fingerprint recognition area corresponding to the bending area is provided between the first flexible fingerprint recognition element and the second flexible fingerprint recognition element ([0063], two fingerprint identification regions FP respectively overlap the first region R1 and the second region R2. [0033] and figure 1, foldable display).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of fingerprint regions in non-bending areas as taught by Wu with the benefit that display can be divided in two regions and can be driven separately as suggested by Wu in [0003-0006].

Consider claim 2, Lee and Wu teach all the limitations of claim 1. In addition, Wu teaches the non-fingerprint recognition area is not provided with a pattern of a fingerprint recognition element ([0063], two fingerprint identification regions FP respectively overlap the first region R1 and the second region R2).

Consider claim 3, Lee and Wu teach all the limitations of claim 1. In addition, Lee teaches wherein the first flexible fingerprint recognition element comprises: an array of first thin film transistors between the flexible substrate and the flexible display module (Figure 7, ST2 between FSUB and display 100 (see also figure 2). [0065], sensor pixels may be arranged in a matrix form in the x-axis direction and y-axis direction), and an array of first light sensing devices connected with the array of first thin film transistors (Figure 7, ST2 and PD); the second flexible fingerprint recognition element comprises ([0065] and figure 2, matrix suggests a plurality of sensor (e.g. second sensor)): an array of second thin film transistors between the flexible substrate and the flexible display module (Figure 7, ST2 between FSUB and display 100 (see also figure 2). [0065], sensor pixels may be arranged in a matrix form in the x-axis direction and y-axis direction), and an array of second light sensing devices connected with the array of second thin film transistors (Figure 7, ST2 and PD); and both the first light sensing devices and the second light sensing devices are configured to convert a light signal carrying fingerprint information to an electric signal ([0103], PIN sensing element and further refers to electrodes) and both the first thin film transistors and the second thin film transistors are configured to output the corresponding electric signal ([0109-0110], by controlling RT1-RT3, V1 is output to read line) to a processing circuit for fingerprint recognition ([0109-0110], the sensor driving circuit 480 (see FIG. 5) may convert the sensing voltage V2 of the sensing line RL into a digital signal through an analog-digital converter (ADC) (see also figure 4b). 

Consider claim 6, Lee and Wu teach all the limitations of claim 1. In addition, Lee teaches an orthographic projection of the flexible collimation structure on the flexible substrate covers an orthographic projection of the bending area, the first non-bending area and the second non-bending area on the flexible substrate (Lee teaches in figure 7 and [0138] The fingerprint sensor substrate FSUB may be a flexible substrate that can be bent, folded, rolled, etc. Thus, if figure 7 is bend or fold in the middle, then the collimation structure 422 covers the bending area (middle area) and non-bending areas (edge areas with respect to a middle area)).  

Consider claim 9, Lee and Wu teach all the limitations of claim 1. In addition, Lee teaches a blocking layer (Figure 7, BF2) between the flexible substrate (Figure 7 and [0138], FSUB) and the flexible fingerprint recognition element (Figure 7 and [0138-0139], PD), wherein the blocking layer is made of SiNx or a combination of SiNx and SiO2 ([0139], BF2 silicon nitride layer).

Consider claim 10, Lee and Wu teach all the limitations of claim 1. In addition, Lee teaches the flexible substrate is made of polyimide [0073].

Consider claim 11, Lee and Wu teach all the limitations of claim 1.
Lee does not appear to specifically disclose a thickness of the flexible substrate is 15um to 30um.
However, Lee teaches a thickness of the flexible substrate FSUB in figure 7.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular thickness in order to meet design choices. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Consider claim 12, Lee and Wu teach all the limitations of claim 1. In addition, Lee teaches wherein the flexible collimation structure and the flexible display module are fitted with each other by an optically clear adhesive ([0052], figures 2 and 7, the fingerprint sensor 400 may be attached to the lower surface of the display panel 100 using OCA, where sensor 400 comprises collimator 420).

Consider claim 13, Lee and Wu teach all the limitations of claim 1. In addition, Lee teaches a cover plate which is on a side, facing away from the flexible substrate, of the flexible display module (Figure 2, CW).

Consider claim 14, Lee and Wu teach all the limitations of claim 13. In addition, Lee teaches the cover plate is a flexible cover plate (Figure 2, CW. ([0044] and [0138]), flexibly, folded).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wu as applied to claim 3 above, and further in view of Kim et al. U.S. Patent Publication No. 2018/0203537 (hereinafter Kim).
Consider claim 4, Lee and Wu teach all the limitations of claim 1. 
Lee and Wu do not appear to specifically disclose a first gate driving circuit, a second gate driving circuit, a first source driving circuit and a second source driving circuit, wherein the first gate driving circuit is electrically connected with gates of the first thin film transistors, the first source driving circuit is electrically connected with sources of the first thin film transistors, and drains of the respective first thin film transistors are electrically connected with the respective first light sensing devices; and the second gate driving circuit is electrically connected with gates of the second thin film transistors, the second source driving circuit is electrically connected with sources of the second thin film transistors, and drains of the respective second thin film transistor are electrically connected with the respective second light sensing devices.
However, in a related field of endeavor, Kim teaches a photosensor pixel (abstract) and further teaches a first gate driving circuit, a first source driving circuit (Figure 1, 160 and 140), wherein the first gate driving circuit is electrically connected with gates of the first thin film transistors (Figures 1-2, gate of ST and GW), the first source driving circuit is electrically connected with sources of the first thin film transistors (Figures 1-2, source of ST and DL), and drains of the respective first thin film transistors are electrically connected with the respective first light sensing devices (Figures 1-2, drain of ST and PST). Furthermore, Wu teaches in [0063], two fingerprint identification regions FP respectively overlap the first region R1 and the second region R2 and [0049] refers to the first region R1 and the second region R2 are separately driven by the driving unit DM. Thus, the combination of Wu and Kim teaches the second gate driving circuit is electrically connected with gates of the second thin film transistors, the second source driving circuit is electrically connected with sources of the second thin film transistors, and drains of the respective second thin film transistor are electrically connected with the respective second light sensing devices since Kim teaches data/source driver and gate driver in figures 1-2 and Wu teaches two fingerprint identification regions where each region is separately driven. 
Consequently, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a source and gate driver as taught by Kim with the benefit that source and gate driver can control transistor ST and thus during the photo sensing period P1, the switching transistor ST may provide a voltage applied from the data line DL to the photo sensing transistor PST as suggested by Kim in [0070].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wu as applied to claim 3 above, and further in view of Shen et al. U.S. Patent Publication No. 2019/0026523 (hereinafter Shen).
Consider claim 5, Lee and Wu teach all the limitations of claim 3. In addition, Lee teaches wherein the flexible collimation structure comprises ([0044] and [0138]): a light shielding layer between the flexible fingerprint recognition element and the flexible display module (Figures 7 and 2, shielding layer 421a between sensor PD and display 100), and an array of micro-lens between the light shielding layer and the flexible display module ([0115], upper surface of 422 comprises convex lens); and the light shielding layer is provided with a light shielding portion and a plurality of via holes in the light shielding portion (Figure 7, PH), an orthographic projection of the via holes on the flexible substrate has an overlapped area with an orthographic projection of the light sensing devices on the flexible substrate ([0058], for example, according to exemplary embodiments, each of the sensor pixels SEP may overlap two or fewer holes PH or four or more holes PH), and the via holes are covered by the micro-lens (Figure 7 and [0115], convex lens).
Lee does not appear to specifically disclose micro-lenses.
However, in a related field of endeavor, Shen teaches biometric imaging (abstract) and further teaches micro-lenses (Figure 13, 1308).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide micro-lenses as taught by Shen with the benefit that microlenses 1308 (e.g., a micro lens array) may be included on a top-most transparent layer 1302 to focus light incident on the microlenses 1308 in a certain direction, i.e., in a direction that allows the light to pass through the apertures 1306 of the angled collimator. For example, the microlenses 1308 may focus light from various angles that would otherwise not pass through the apertures 1306, to allow the light to pass through the apertures 1306 as mentioned in [0081] and figure 13.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wu as applied to claim 1 above, and further in view of  Fan U.S. Patent Publication No. 2020/0184246 (hereinafter Fan).
Consider claim 7, Lee and Wu teach all the limitations of claim 1. Furthermore, Lee teaches a flexible fingerprint recognition and flexible collimation structure (Lee teaches [0044], figures 1-2, the display panel 100 may be formed flexibly so that it can be curved, bent, folded, or rolled. Thus, the display panel 100 may also be referred to as a bendable, foldable, or rollable display panel, where figure 2, figure 7  and [0138] mention an optical layer 420 (collimator) and flexible substrate DSUB). 
Lee and Wu do not appear to specifically disclose an infrared light filter layer between the fingerprint recognition element and the collimation structure, wherein the infrared light filter layer is configured to prevent infrared light from entering the fingerprint recognition element.
However, in a related filed of endeavor, Fan teaches an optical fingerprint (abstract) and further teaches an infrared light filter layer (Figure 1, F) between the fingerprint recognition element (Figure 1, S) and the collimation structure (Figure 1, M1), wherein the infrared light filter layer is configured to prevent infrared light from entering the fingerprint recognition element [0005].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an infrared filter since infrared filter are part of convention optical fingerprint sensing device as suggested in [0005]. In addition, light can propagate through the lens M1 and the IR filter F to reach the image sensor S, whereby data storage and biological identification on the fingerprint pattern can be performed as suggested in [0006]

Consider claim 8, Lee, Wu and Fan teach all the limitations of claim 7. Furthermore, Lee teaches wherein an orthographic projection of the filter layer ([0061], light blocking conductive layer 421 prevent or reduce noise light) on the flexible substrate (Figure 7, FSUB) covers an orthographic projection of the bending area, the first non-bending area and the second non-bending area on the flexible substrate ([0138], the fingerprint sensor substrate FSUB may be a flexible substrate that can be bent, folded, rolled, etc. Thus, if folding in the middle in figure 7, then 421 covers bending and non-bending areas). Furthermore, Fan teaches an infrared filter layer F in figure 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baek et al. U.S. Patent Publication No. 2022/0083758 teaches a fingerprint sensor 400 in a non-folding area NFA2 as shown in figure 3. In addition, Baek teaches a folding area FA in between non-folding areas NFA1 and NFA2. Baek also teaches that the fingerprint sensor 400 may be disposed in the NFA1 in [0067].
Ryu et al. U.S. Patent Publication No. 2022/0067328 teaches a fingerprint sensor FDA in a non-folding area NFA2 as shown in figures 1-2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621